UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

see eee ee ew ee eee ee wee ee we ee eB ew ee ee ee xX
SHAUL ROSENBERG, :

Plaintiff,

-against-
19 Civ. 09211 (GBD)

AMERICAN HONDA FINANCE CORP.,

Defendant.
—-ee- ee ww ee ew ewe ee ee ee ee ee ew x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)
days of this Order.

All conferences previously scheduled are adjourned sine die.

Dated: March 31, 2020
New York, New York

SO_ORDERED.

Cfo B. DANIELS
nitedStates District Judge

 

 
